Title: To Thomas Jefferson from Elbridge Gerry, 29 April 1801
From: Gerry, Elbridge
To: Jefferson, Thomas



My Dear Sir
Cambridge 29th April 1801 put into the office this day.

On the 22d instant I received your friendly letter of the 29th of march, twenty three days after it was put into the post office. the seal is enclosed, having no impression; but the appearance of having been wet, for the purpose of opening the letter. you can determine whether this was the case, or whether there is a probability of it: be this as it may, the seals of the letters which I have received for a number of years, have been so often & so manifestly violated, as to have destroyed my confidence in such institutions; which in most if not in all countries, are mere political traps. among such a number of officers, as are in the department of a post office, it would be an extraordinary case, if every one was proof against the corrupt arts of faction; & one prostituted officer on each line, is sufficient, to betray all the secrets of the chief magistrate; conveyed thro this channel. indeed it will be no difficult thing to make arrangements for discovering the culprits; but these must be constantly operative, before they can cure the evil. I have tho’t it necessary to be thus explicit to yourself, as I was to your predecessor; because the success of an administration, perfectly just, mild, & honorable, as I am sure yours will be, in its veiws & measures, depends much on it’s preserving an impenetrable cabinet. the discovery of the political opinions of a private individual, can be of no great consequence, altho directed to the supreme executive; because before they can be adopted by the latter, they must be well examined, modified, & digested, & in a crude state can only expose him to the calumnies & malice of party; but those of the prime agent of politicks, if even expressed with caution & precision, have a tendency, in many cases in the present state of society, to excite jealousies & apprehensions in honest minds of a different persuasion, & […] are always abused by mal-contents, & even tortured, as your religious opinions have been, for the purposes of slander & vengeance. but you will think, as well as myself, that eno’ has been said on this subject.
The Gazettes, eer this, have announced the disappointment of your expectations in regard to my election. it has terminated as I supposed it would; for those who were disaffected to our revolution & are now pining for monarchy, conceived, that a compleat overthrow of their anterepublican projects, would be the result of my administration, & have made the most incredible exertions to prevent it. their insolence has kept pace with their triumph, altho it is well known, that the office was not the object of my wishes. indeed the emolument is not above  two thirds of the sum, which, in addition to present expences, I must have furnished, to have appeared decent: so that the office would have operated as a tax. as to titles, annual, or perennial, they are in my mind mere baubles; for I am well convinced that “Honour & shame from no condition rise;
act well your part, there all the honor lies.”
but I could not have withdrawn myself from the nomination, without an injury, which I shall always endeavour to avoid, to the cause of republicanism; altho the office was manifestly at variance with the greatest of all blessings, domestic happiness.
The principles which you have adopted, cannot fail, as I conceive, to render your administration successful. official gifts & bereavements, always have had, & always will have their effects; but it is not probable that the public will be so lost to its own interest, as to oppose its own government, for having removed from office, such as it conceived had malconducted, or for not appointing every expectant. it may nevertheless be expedient, to be guarded at all points; because great injury may result from the want of exertion, none from the adoption of it.
Your inaugural speech, was in my mind, the best I had ever met with. no reasonable mind, however, could have supposed that you was pledged by it, to a disgraceful inattention to demerit; & yet by the friends of order, you are not allowed to judge of this, altho obliged to do it, by the obligations of law, of an oath, & of honor. does this manifest a love of order, or of disorganization.
The change of political principles amongst the people, has principally arisen from the engrossment of the press. porcupine urged this very justly, as a sure mean of governing the public opinion: & his patrons rendered thereby, the term republicanism, for a while, odious & disgraceful. but the whigs, in nearly all the states, have rallied under republican presses, which are continually multiplying, & must eradicate feudalism.
I propose soon to accompany Mrs Gerry, & my eldest daughter to New York, & to write you from thence. they present their best respects to you, & be assured my dear Sir that I remain with the most sincere & respectful attachment, Your constant friend

E Gerry

